PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/292,386
Filing Date: 5 Mar 2019
Appellant(s): CLEMSON UNIVERSITY



__________________
Christina L. Mangelsen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/17/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 7, 9, 12-14, 16, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al (US 2019/0009004) in view of GOMOLL et al (The subchondral bone in articular cartilage repair: current problems in the surgical management. Knee Surg Sports Traumatol Arthrosc (2010) 18:434–447), GLEESON et al (US 2012/0015003), BACHERT et al (US 2016/0279287), JAYABALAN et al (Bioactive Glass 13-93 as a Subchondral Substrate for Tissue-engineered Osteochondral Constructs. Clin Orthop Relat Res (2011) 469:2754–2763), DILLON (US 4,849,285), and DETAMORE (US 2016/0235892).
	Applicant’s claims are directed to a multilayered implant composition comprising of: a first layer of bone analog comprising of a first polymeric matrix; a first calcium phosphate; and bioactive glass; a second layer of calcified cartilage comprising of a second polymeric matrix; a second calcium phosphate; and a third layer comprising of cartilage analog. Additional limitations include: hydroxyapatite; annealed.
	LIU teaches a multiphasic osteochondral scaffold for osteochondral repair (see abstract), which reads on multilayered implant composition, comprising of a tri-layered (see [0046]): (i) strong subchondral bone section (see [0050]; and [0011]), which reads on a first layer of bone analog, comprising of a first polymeric matrix, such as PLGA polymers (see [0016]); a first calcium phosphate, such as hydroxyapatite (see [0015]); and bioactive glass (see [0012]); (ii) a bone cartilage junction section to link the bone and cartilage system (see [0051]; and [0039]), such as PLGA (see [0041]), which acts as a “calcified cartilage” (see [0106]) and reads on a second layer of calcified cartilage comprising of a second polymeric matrix (see [0042]); and (iii) cartilage section (see [0051; and [0030]), which reads on a third layer comprising of polymeric matrix (see [0030]), which reads on cartilage analog. Additional disclosures include: melting (see [0042]), which reads on annealed; “For the avoidance of doubt, the term "non-porous" does not mean that the non-porous layer is impermeable to all molecules.  Some small molecules may be able to pass through the layer” (see [0040]). Note, LIU teaches the same ingredients in the first layer as claimed by Applicant, except LIU does not go into details about the size of the particles.
	LUI does not teach adding a second calcium phosphate into the “calcified cartilage” second layer; or that the third layer comprises of cartilage analog, such as decellularized natural tissue.
	GOMOLL is used to show the three layers of cartilage layer (third layer), calcified cartilage layer (second layer), and subchondral bone layer (first layer) are well known in the prior art (see Figure 12 on pg. 443, and as provided below).  GOMOLL is mainly used to provide a simple picture of the three layers, so the reader can better visualize Applicant’s three layers, because the prior art may disclose the layers in reverse order, such as the first layer as a cartilage layer and the third layer as the subchondral bone layer, which can get confusing. It appears the subchondral layer would be the hardest layer, because it’s the bone, wherein the cartilage layer would be the softest, because it’s cartilage, and the calcified layer hardness is between the hardness of the bone and calcified layer. Note, the prior art is trying to mimic these layers. 

 
    PNG
    media_image2.png
    187
    397
    media_image2.png
    Greyscale

	GLEESON teaches a three layered scaffold (see [0108]) suitable for osteochondral repair (see title and abstract). The base layer has similar structural and compositional properties to the subchondral bone layer; the intermediate layer has a similar composition to “calcified cartilage” and consisted of collagen, which is a polymer, and hydroxyapatite (see [0108]); and the top layer modelled on articular cartilage has collagen (see [0108]) and PLGA (see [0024]), which reads on cartilage analog. Additional disclosures include: scaffold permeability or flow conductivity can be varied by varying the mechanical properties of the scaffold using either cross linking or other stiffness improvement methodologies known to one skilled in the art (see 0036); HA (hydroxyapatite) powder has a particle size of about 10nm to 100um (see [0052]), which reads on 90% or more of the third particles have a size of about 100um or less; a highly porous scaffold with a functionally graded structure, with varying composition, pore size, pore homogeneity, permeability and mechanical properties, optimised for the repair of an osteochondral defect (see [0080]). Note, GLEESON teaches the same ingredients in the second layer, calcified cartilage layer, as claimed by Applicant, and even has permeability adjustment.
BACHERT teaches bone graft material comprising of calcium phosphate having particle sizes of about 100um to about 1000um, which could read above 1000um, bioactive glass, and polymers (see abstract). Additional disclosures include: composition can be flowable (see abstract) or form a composite matrix in various shapes and sizes (see [0054]).
JAYABALAN teaches bioactive glass 13-93 (see title) can be used as a subchondral substrate (see title), wherein subchondral substrate reads on Applicant’s first layer, subchondral bone layer. Bioactive glass 13-93 is the same bioactive glass used by Applicant in this layer (see Applicant’s specification), which would read on 90% of particle size of about 20-200um. 
DILLON teaches the prior art had used calcium phosphate/hydroxyapatite with particle sizes up to about 2,000um distributed in a matrix (see col. 2, line 19-21), which can be used in bone (see col. 1, line 22), which is the first layer, the subchondral bone layer.
DETAMORE teaches the prior art had known about composition of decelluarized cartilage tissue in the form of a scaffold for treating osteochondral defects (see abstract), wherein the composition is crosslinked (see [0021]) and used as a cartilage replacement. Additional disclosures include: crosslinking by physical, chemical, or photo crosslinking (see [0021]). Note, DETAMORE teaches the same ingredients in the third layer, cartilage layer, as claimed by Applicant.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a second calcium phosphate into the “calcified cartilage” second layer, such as hydroxyapatite, into the second layer of calcified cartilage analog, with particle size of about 10nm to 100um. The person of ordinary skill in the art would have been motivated to make those modifications, because the prior had known of using hydroxyapatite and a polymer to mimic calcified cartilage, and reasonably would have expected success because both references dealt with the same field of endeavor, such as osteochondral repair.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate bioactive glass, such as bioactive glass 13-93, which has 90% of particle size of about 20-200um, in the first layer, the subchondral layer. The person of ordinary skill in the art would have been motivated to make those modifications, because JAYABALAN expressly teach using this bioactive glass in subchondral bone, and reasonably would have expected success because the primary reference teaches using bioactive glass in this layer.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate calcium phosphate particles with size of larger than 1000um with PLGA in the second layer, calcified cartilage layer, wherein in the layer is permeable as taught by GLEESON. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because GLEESON teaches this can be the calcified cartilage layer.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate crosslinked decelluarized natural tissue as a cartilage analog. The person of ordinary skill in the art would have been motivated to make those modifications, because the prior art had known of using deceullularized natural tissue as a cartilage replacement and reasonably would have expected success because the references dealt with the same field of endeavor, such as treating osteochondral defects.
The references do not specifically teach adding the ingredients in the amounts or particle sizes ranges as claimed by Applicant.  The amount of a specific ingredient and particles size in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient and particles size to add in order to best achieve the desired results, such as mimicking the properties of bone and calcified cartilage, increase impact capabilities, such as exhibits an ultimate shear stress of about 500 kPa or greater, especially if used in the knee bone area.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount and particle size would have been obvious at the time of Applicant's invention.

Claims 3-4, 7, 9, 12-14, 16, 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al (US 2019/0009004) in view of GOMOLL et al (The subchondral bone in articular cartilage repair: current problems in the surgical management. Knee Surg Sports Traumatol Arthrosc (2010) 18:434–447), GLEESON et al (US 2012/0015003), BACHERT et al (US 2016/0279287), JAYABALAN et al (Bioactive Glass 13-93 as a Subchondral Substrate for Tissue-engineered Osteochondral Constructs. Clin Orthop Relat Res (2011) 469:2754–2763), DILLON (US 4,849,285), DETAMORE (US 2016/0235892), and FERNANDEZ et al (US 2018/0256784).
	As discussed above, the references teach Applicant’s invention.
	The references do not teach that the decellularized natural tissue comes from decellularized natural nucleus pulposus tissue.
	FERNANDEZ teaches the prior art had known of making decelluarized tissue for use as scaffolds (see abstract) from nucleus pulposus tissue (see [0008]). Additional disclosures include: cross-linking can be utilized to affect multiple characteristics of a biomaterial (see [0048]); can be utilized in cartilage graft materials and osteochondral graft materials (see [0028]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate decellularized natural tissue from crosslinked decellularized natural nucleus pulposus tissue as a cartilage analog. The person of ordinary skill in the art would have been motivated to make those modifications, because the prior art had known of using deceullularized natural tissue as a cartilage replacement and reasonably would have expected success because the references dealt with the same field of endeavor, such as treating cartilage and bone grafts.

(2) Response to Argument
1. The combined references teach the first layer of the claimed implant.
Appellant argues that the first layer of independent claim 12 includes a biocompatible subchondral bone analog material. This includes a polymeric matrix as well as first and second particles in this polymeric matrix. The first particles comprise a calcium phosphate of a particular size requirement and the second particles comprise a bioactive glass of a particular size requirement. The primary reference, Liu, teaches as the subchondral bone layer a porous support matrix formed of metals, ceramics, or minerals. Additional components and/or polymers can permeate and/or infiltrate this main component. As explained in Liu and detailed above, this permeation/infiltration includes depositing powder(s) of the desired compound(s) on the surface of the support matrix, with the powders being on the order of nanometers or at most a few micrometers. Thus, while Liu teaches a thin coating layer on the support matrix surface that can include both polymer (e.g., collagen) powders and calcium phosphate (e.g., hydroxyapatite) powders, Liu does not teach a polymeric matrix with any particles of any sort in that polymeric matrix, as is found in independent claim 12.
The Examiner finds this argument unpersuasive, because LIU teaches the support matrix comprises polymers, such as PLGA (see [0016]), bioactive glass and calcium phosphate (see [0015]), wherein a mixture of these three ingredients would result in the bioactive glass and calcium phosphate mixed in/with the PLGA polymer support matrix. 
 Appellant argues that Bachert was cited for teaching a bone graft material that includes calcium phosphate having particle sizes of about 100 micrometers to about 1000 micrometers, and Dillon was cited for teaching a bone analog material that includes calcium phosphate/hydroxyapatite with particle sizes up to about 2,000 micrometers. Appellant respectfully submits, however, that the resulting structure upon combination of the calcium phosphate particles of either Bachert or Dillon with the subchondral bone phase of Liu would not meet the limitations of independent claim 12. If one were to utilize the large calcium phosphate particles of either Bachert or Dillon in the subchondral bone phase of Liu, according to the teachings of Liu the resulting structure would include the large calcium phosphate particles of Bachert or Dillon dispersed on the surface of the metal, ceramic, or mineral porous support matrix of Liu, optionally in conjunction with particles of a polymer (collagen). This resulting structure does not meet the limitations of independent claim 12.
	The Examiner finds this argument unpersuasive, because BACHERT and DILLON are used to show that the prior art had used varying sizes of calcium phosphate which include the same sizes as claimed by Appellant and wherein Appellant have not provided any disclosure on why the larger than 1000 micron as taught by DILLON and claimed by Appellant is better than the smaller about 100um to about 1000um size as taught by BACHERT.
Appellant argues in addition to the calcium phosphate particles, the subchondral bone phase of the implant of independent claim 12 includes in the polymeric matrix second particles that comprise a bioactive glass. The Final Office Action states that Jayabalan teaches that bioactive glass can be used as a subchondral substrate, references the title of Jayabalan ("Bioactive Glass 13-93 as a Subchondral Substrate for Tissue-engineered Osteochondral Constructs") and goes on to state that bioactive glass 13-93 of Jayabalan is the same glass as is used by Applicant in the subchondral layer, which would read on the particle size limitations of independent claim 12. As pointed out previously, the form of the bioactive glass used in the Jayabalan research is not as the particulate, but rather 4 mm x 4 mm cylinders formed from the 13-93 bioactive glass. Incorporating the glass cylinders of Jayabalan into the subchondral bone phase of Liu clearly does not reach the limitations of independent claim 12. For the sake of furthering prosecution of the captioned application, Appellant recognizes that the flowable bone graft material of Bachert can include bioactive glass particles. Assuming the Examiner intended to suggest that bioactive glass could be incorporated into the subchondral bone layer of Liu as particles, such as is described as a component of the bone graft material of Bachert, then the suggested combined teachings would still not reach the limitations of independent claim 12. The only way Liu teaches incorporation of a particulate material into the subchondral bone layer is by permeation or infiltration into and/or through the rigid backbone or the porous support matrix. As described, this permeation/infiltration provides the particulate as a dispersion on the surface of the support matrix.
The Examiner finds this argument unpersuasive, because JAYABALAN teaches using the same bioactive glass, such as bioactive glass 13-93 and the gold standard bioglass 45S5 (see JAYABALAN at pg. 2755, 1st col; and Appellant’s specification at [0049] and [0084]). Note, JAYABALAN teaches while bioactive glass 13-93 may be used as a subchondral substrate, it did not beat the gold standard bioglass 45S5 in some areas. Note, bioglass 45S5 also reads on Appellant’s bioactive glass. As discussed above, LIU teaches adding bioactive glass in the subchondral bone layer and would have been obvious for one skilled in the art to use bioactive glass, such as bioactive glass 13-93 and the gold standard bioglass 45S5.
Appellant argues that nowhere does Liu teach or suggest a polymeric matrix that includes particles of any sort in the polymeric matrix as a component of a synthetic biocompatible subchondral bone analog material. Incorporation of the particles as taught by Bachert or Dillon into the subchondral bone layer of Liu will merely provide those particles in the layer as described by Liu, i.e., dispersed on the surface of the metal, ceramic, or mineral support matrix and not in a polymeric matrix, as is required in independent claim 12.
The Examiner finds this argument unpersuasive, because as discussed above, the prior art teaches these limitations.

2. The combined references teach the third layer of the claimed implant.
Appellant argues that the third layer of the multilayered osteochondral implant of independent claim 12 includes a cartilage analog material, which in turn includes a decellularized natural tissue. The Final Office Action recognized that Liu fails to teach this aspect of the cartilage phase of their multiphasic osteochondral scaffold. As such, the Examiner looks to Detamore and states that the prior art had known about compositions of decellularized cartilage tissue in the form of a scaffold for treating osteochondral defects. The Final Office Action also states that it would have been obvious to a person of ordinary skill in the art to incorporate crosslinked decellularized natural tissue as a cartilage analog. Appellant respectfully submits, however, that even were one to combine the powder of Detamore in the cartilage layer of the construct of Liu, the combined teaching would still fail to arrive at the third layer of the multilayer construct of independent claim 12. As discussed previously, the powder of Detamore is formed by pulverizing cartilage tissue to produce tissue fragments, decellularizing these fragments, and then grinding the fragments to produce the powder (,I [0016]). A powder formed of a pulverized, decellularized, and ground tissue is simply not equivalent to a decellularized natural tissue as in the implant of independent claim 12, i.e., the tissue itself, not a material that has been formed using a tissue as a raw material. The Final Office Action overlooks this difference and simply states that the third layer of Detamore has the same ingredients as in the third layer of the claimed implants. Appellant respectfully submits that a paste formed from a powder formed from a pulverized tissue is simply not equivalent to a decellularized natural tissue as is required in independent claim 12. As a simplified analogy, a chocolate chip that is formed from a cocoa bean may have the same ingredients as the cocoa bean, but that does not mean the chocolate chip includes the cocoa bean.
The Examiner finds this argument unpersuasive, because independent claim 12 recites “a decellularized natural tissue”, wherein as stated by Appellant asbove, DETMAORE’s cartilage analog is decellularized and is made from cartilage tissue, which reads on natural tissue. Thus, Detamore’s cartilage analog would read on Appellant’s phrase “decellularized natural tissue”. Note, the FERNANDEZ reference teaches the same decellularized natural nucleas pulpose tissue as claimed by Appellant in dependent claim 24. Appellant’s claim 12 reciting “decellularized natural tissue” is broader in scope and DETAMORE reads on this broader scope. 

3. Jayabalan does not teach away from the suggested combination with
Liu.
Appellant argues that it was stated that Jayabalan expressly teaches using bioactive glass 13-93, which has 90% of particle size of about 20 to 200 micrometers (which is the range of bioactive glass particle size of independent claim 12), in subchondral bone and reasonably would have expected success in incorporating this bioactive glass in subchondral bone because the primary reference teaches using bioactive glass in this layer. Initially, Appellant respectfully submits that neither Jayabalan nor Liu teach or suggest incorporating bioactive glass particles in a subchondral bone layer. Rather, Liu teaches that the support matrix can be formed of a bioactive glass (,T [0012]), and Jayabalan utilizes 4 mm x 4 mm cylinders formed of a particular bioactive glass and then examines the cylinders as a component of subchondral tissue engineered osteochondral constructs. Thus, and in contrast to the suggestion of the Office Action, Jayabalan does not teach incorporation of bioactive glass 13-93 particles in a subchondral bone analog. In addition, in the results of the study Jayabalan found that when used as a culture medium supplement, the BG 13-93 improved the biochemical and mechanical properties of a tissue-engineered cartilage layer; however, when used as a subchondral substrate, BG 13-93 did not improve biochemical properties compared to controls and as such, BG 13-93 may not be suitable in osteochondral constructs. Thus, and in complete contradiction to the suggestion of the Final Office Action, Jayabalan teaches that when considering formation of an osteochondral construct (i.e., such as is described by Liu), the construct that includes a BG 13-93 construct as described by Jayabalan (i.e., cylinders) may not be suitable. Accordingly, Jayabalan teaches away from the suggested combination with Liu.
The Examiner finds this argument unpersuasive, because as discussed above, LIU teaches incorporating bioactive glass with other ingredients, such as PLGA polymer and calcium phosphate, in the subchondral bone layer, wherein JAYABALAN teaches while bioactive glass 13-93 may be used as a subchondral substrate, it did not beat the gold standard bioglass 45S5 in some areas. Note, bioglass 45S5 also reads on Appellant’s bioactive glass. As discussed above, LIU teaches adding bioactive glass in the subchondral bone layer and would have been obvious for one skilled in the art to use bioactive glass, such as bioactive glass 13-93 and the gold standard bioglass 45S5.	 Thus, JAYABALAN does not teach away from the suggested combination with LIU.

4. Proper rationale has been put forth for the suggested combination of the teachings of Gleeson et al. with the teachings of Liu et al.
Appellant argues that while Liu teaches that the junction layer acts as a "calcified cartilage" in that it connects the other two layers and provides a gradient structure to the construct, a critical component of the junction layer of Liu is that it is impermeable to synovial fluid and maintains hydrostatic pressure in the cartilage layer via this barrier. In addition, while both the subchondral bone phase and the cartilage phase of Liu are designed with porosity to allow infiltration of cells (,I [0013], ,i [0035]), the barrier layer of Liu has no such capability. Rather, the barrier layer of Liu at most allows passage of some small molecules (,I [0040]). Accordingly, the barrier layer of Liu is designed to act as an intermediate, hydrostatic pressure maintaining layer in the completed construct. In complete contrast to this requirement of Liu, the "calcified cartilage" layer of Gleeson is highly porous, with a pore size intermediate between that of the subchondral bone and cartilage layer on either side. In addition, this layer is designed to produce calcified cartilage (,I [0075]) and, as such, allows a high degree of cellular infiltration across this as well as the other layers (,I [0077]). As stated, the high permeability of the scaffold materials of Gleeson is essential to allow cellular migration into their centers (,I [0133]). Thus, the inclusion of the hydroxyapatite particles into the porous intermediate layer of the Gleeson construct is carried out in order that upon cellular infiltration via the pores, calcified cartilage can be produced within the layer. The reasoning of the Final Office Action for incorporation of hydroxyapatite as taught by Gleeson into the barrier layer as taught by Liu was because the prior art, "had known of using hydroxyapatite and a polymer to mimic calcified cartilage." However, this is not a complete picture of the teachings of the references. Gleeson teaches using hydroxyapatite and a polymer in a porous layer to produce calcified cartilage, while Liu teaches an impermeable barrier layer that acts as a calcified cartilage layer. The system of Liu is not designed for nor interested in producing calcified cartilage in the intermediate layer as is the system of Gleeson. This layer of Liu is fully formed with the desired impermeability to synovial fluid and hydrostatic pressure maintenance capability. Moreover, as there is no porosity to allow for infiltrating cells in the middle layer of Liu, there is no reason to include hydroxyapatite in this layer, as without the presence of infiltrating chondrocytes, the hydroxyapatite cannot be utilized to produce calcified cartilage. When the references are read as a whole, as required, Appellant respectfully submits that the purported rationale for the suggested combination of Gleeson with Liu is not properly supported.
The Examiner finds this argument unpersuasive, because the calcified cartilage middle layer in GLEESON would be similar to the calcified cartilage middle layer in LIU. If needed, GOMOLL is used as a reference to provide a simple picture of the common practice of having the three layers to mimic the subchondral layer, the calcified layer, and the cartilage layer.  Additionally, as discussed in the rejection, LIU disclosed that “For the avoidance of doubt, the term "non-porous" does not mean that the non-porous layer is impermeable to all molecules.  Some small molecules may be able to pass through the layer” (see [0040]).

5. Proper rationale has been put forth for the suggested combination of the teachings of Bachert with the teachings of Liu
Appellant argues that the Final Office Action points out selected teachings of Bachert, but the only mention of a possible reason provided by the Final Office Action as to why one of skill in the art would combine the teachings of Bachert with those of Liu is a general statement that the materials/compositions in all of the references deal in the same field of endeavor. However, the mere fact that the prior art references are in the same field of endeavor is insufficient rationale for combining the references and rejections on obvious grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.  In any case, Appellant respectfully submits that when read as a whole, as required, one of ordinary skill in the art would not be led to combine the teachings of Bachert with those of Liu as suggested. Liu is directed to formation of a multi-phasic osteochondral scaffold that includes a subchondral bone layer, which is a particular type of biological material existing in a particular location in the body. In addition, the subchondral bone layer of Liu is required to exhibit mechanical support and, as such, is formed from a strong, rigid, backbone. Bachert, on the other hand, describes a flowable bone graft material that is designed to be injected into a bony void in the spine, iliac crest, hip or knee socket, a bone tumor site, a tibial osteotomy, or a cranium defect. Bachert does not contemplate the flowable bone graft material for use as a subchondral bone material. Moreover, according to Bachert, the size of the calcium phosphate particles is defined on the basis of a syringe orifice utilized for delivery of the injectable materials (,I [0041 ]). The requirements not only of the artificial materials being made by the references (a strong, rigid support vs. a flowable material) but also for the natural materials being simulated (subchondral bone vs. spinal, cranial, tibial, etc. bone) are different. In addition, the reasons of Bachert for using calcium phosphate of a particular size is based upon the requirements for delivery of the flowable material - a parameter that does not exist for the subchondral bone phase of Liu. Given such differences between the references when read as a whole, as required, one of skill in the art interested in finding modifications for a subchondral bone analog material as in Liu would simply not look to a flowable bone graft material such as described by Bachert.
The Examiner finds this argument unpersuasive, because as discussed above, BACHERT and DILLON are used to show that the prior art had used varying sizes of calcium phosphate which include the same sizes as claimed by Appellant and wherein Appellant have not provided any disclosure on why the larger than 1000 micron as taught by DILLON and claimed by Appellant is better than the smaller about 100um to about 1000um size as taught by BACHERT. Additionally, BACHERT teaches the flowable bone graft, which would harden into a hard bone, can be used in bone area, such as subchondral region (see Fig. 3).

6. Proper rationale has not been put forth for the suggested combination of the teachings of Dillon with the teachings of Liu.
	Appellant argues that as with Bachert, the Final Office Action points out selected teachings of Dillon, but the Office Action never provides any more than the general statement that the materials/compositions in all of the references deal in the same field of endeavor as a possible rationale for combination, which is clearly improper.
In any case, Appellant respectfully submits that when read as a whole, as required, one of ordinary skill in the art would not be led to combine the teachings of Dillon with those of Liu as suggested. Liu is directed to formation of a multi-phasic osteochondral scaffold that includes a subchondral bone layer, which is a particular type of biological material existing in a particular location in the body. In addition, the subchondral bone layer of Liu is required to exhibit mechanical support and, as such, is formed from a strong, rigid, backbone. Dillon, on the other hand, describes a flexible material that can be used for artificial heart valves, artificial tendons, tooth implants, as well as percutaneous access devices. Dillon does not contemplate the flexible sintered material for use as a subchondral bone material.
	The Examiner finds this argument unpersuasive, because as discussed above, BACHERT and DILLON are used to show that the prior art had used varying sizes of calcium phosphate which include the same sizes as claimed by Appellant and wherein Appellant have not provided any disclosure on why the larger than 1000 micron as taught by DILLON and claimed by Appellant is better than the smaller about 100um to about 1000um size as taught by BACHERT. Additionally, DILLON teaches the calcium phosphate/hydroxyapatite distributed in a matrix can be used in bone, which would be the hard subchondral bone layer.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAKE M VU/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
Conferees:
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
  /JOHANN R RICHTER/  Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                      


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.